Citation Nr: 1219359	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  02-20 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation prior to January 12, 1998, for residuals of varicose veins, ligation and stripping, left leg, and an evaluation in excess of 10 percent from January 12, 1998, for residuals of varicose veins, ligation and stripping, left leg. 

2.  Entitlement to an increased (compensable) evaluation for pes planus of the left foot.

3.  Entitlement to service connection for a right shoulder disability, claimed as secondary to service-connected residuals of varicose veins of the left leg, and pes planus of the left foot.

4.  Entitlement to service connection for a right arm disability, claimed as secondary to service-connected residuals of varicose veins in the left leg, and pes planus of the left foot.

5.  Entitlement to a temporary total convalescence rating following surgery on the right shoulder/arm.  

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to September 1963. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 1998 decision by the RO which found that new and material evidence had not been received to reopen the claim of service connection for a low back disability and denied increased ratings for residuals of varicose veins, ligation and stripping, left leg, and pes planus of the left foot, each rated noncompensably disabling.  By rating action in December 2002, the RO, in part, assigned an increased rating to 10 percent for residuals of varicose veins, ligation and stripping, left leg, effective from January 12, 1998. 

In July 2005, the Board reopened and denied service connection for a low back disability; denied a compensable evaluation for pes planus and for residuals of varicose veins, ligation and stripping, left leg prior to January 12, 1998, and for an evaluation in excess of 10 percent for residuals of varicose veins, ligation and stripping, left leg from January 12, 1998, and the Veteran appeal the decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").   In December 2007, the Court affirmed the July 2005 Board decision as to the denial of service connection for a low back disability, and set aside the increased rating claims and remanded for further adjudication. 

The issues of service connection for heart disease and a respiratory disorder, claimed as due to herbicide exposure were denied by the RO in November 2006. The Veteran perfected an appeal and the issues were merged with the current matters before the Board.  However, in September 2008, the Board denied the Veteran's service connection claims for heart disease and a respiratory disorder, and remanded the issues of entitlement to increased ratings for varicose veins and pes planus for further development.  

Also, during the pendency of the appeal, the Veteran filed service connection claims for right shoulder and right arm disabilities, as well as entitlement to a total temporary evaluation, and such claims were denied by the RO in a November 2009 rating decision.  The RO received the Veteran's notice of disagreement in January 2010.  The RO issued a statement of the case in July 2010, and the Veteran perfected an appeal.  See August 2010 Formal Notice of Appeal to the Board in lieu of a VA Form-9.  Accordingly, the service connection claims for right shoulder and right arm disabilities, and claim of entitlement to a total temporary evaluation, have been merged into the instant appeal.

The above-named private attorney represents the Veteran in all claims shown on the title page of this remand.  See VA Form 21-22a dated in April 2010.  

In April 2012, the Veteran clarified that he does not wish to appear at a personal hearing.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

By way of history, the Board, in September 2008, remanded the increased rating claims for pes planus and varicose veins based on findings pursuant to the Court's 2007 Memorandum Decision and Court Order.  In particular, the 2007 Court found that the August 2001 VA examination relied upon by the Board to deny an increased rating for the Veteran's pes planus was inadequate.  The Court indicated that the VA examination was inadequate because the x-rays images of the Veteran's left foot were incomplete.  The Court also indicated that the Board failed to explain how the removal of the Veteran's saphenous vein in service might be assessed with regard to a proper disability rating since he was denied a 20 percent rating, at least in part, because the 2001 VA examination did not show varicosities of the long saphenous vein.  Based on the 2007 Memorandum Decision and Court Order, the Board, in September 2008, remanded the increased rating claims for VA examinations.

In this regard, in July 2010, the Veteran underwent a VA examination of the feet at Poplar Bluff VA Medical Center, and mild pes planus of the left foot was diagnosed.  Also in July 2010, the Veteran underwent a VA examination in connection with his increased rating claim for varicose veins.  The examination report shows a diagnosis of varicosities with diffuse peripheral vascular disease to the bilateral lower extremities.  Significantly however, the RO deemed the 2010 VA examinations  inadequate for rating purposes because the examiner of the veins did not indicate his review of the record; there reportedly were no weightbearing/non-weightbearing studies of the left foot; and no nexus opinions were provided for the ankle and foot arthritis.  See August 2010 deferred rating decision.

Upon further inquiry, the July 2010 examiner stated, in a March 2011 VA examination report, that the facility where he works is not to able to perform the requested examinations, nor is it equipped with specialists able to provide opinions to the  questions posed.  The examiner noted that the closest site would most likely be the VAMC in St. Louis.

Thereafter, the Veteran was scheduled in July 2011 for the requested examinations at the VAMC in St. Louis.  However, in a June 2011 letter, the Veteran's attorney indicated that the Veteran is severely disabled, currently housebound, and is unable to leave his home to attend the scheduled VA examinations.  It was requested that the Veteran be accommodated by being examined at his home.  Also, the Veteran wrote a letter in June 2011 indicating that he was not in good health and was therefore unable to travel to the St. Louis VAMC.  He asked if there were any way that a VA examiner could come to his house or to the VAMC in Poplar Bluff.  Unfortunately, however, in a July 2011 supplemental statement of the case, the RO determined that it had exhausted all efforts to provide the Veteran with an additional VA examination.  

In February 2012 written argument, the Veteran's attorney asserted that the RO did not substantially comply with the September 2008 remand instructions in that no accommodations were made to reschedule the Veteran for another VA examination.  
The Veteran's attorney has requested that VA accommodate the Veteran by sending a specialist from another location to the Poplar Bluff VAMC given that the Veteran is too disabled to travel to the St. Louis VAMC.  In light of the circumstances of this case, the Board finds that the RO/AMC should explore other reasonable avenues in an effort to examine the Veteran and to obtain the medical evidence needed in this case.

As to the right shoulder and right arm claims, the Veteran maintains that his leg "locked up" while going upstairs due to his service-connected left leg disability, which then caused him to fall and injure his right arm and shoulder.  The Board finds that a VA examination is necessary to determine the current nature and etiology of any right shoulder and right arm disabilities found to be present, and likelihood that the Veteran's left leg "locked up" causing the fall and resulting injuries. 

Finally, the Veteran maintains that he is entitled to a temporary total convalescence rating because he underwent surgery on his right shoulder after falling down the stairs because of his varicose veins and pes planus on the left.  The Board notes that a decision on the service connection claims for right shoulder and right arm disabilities has a bearing on the outcome of the Veteran's claim for a temporary total convalescence rating.  The Board therefore finds the service connection claims on appeal are inextricably intertwined with the temporary total claim and should be adjudicated prior to appellate review.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).   
Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary consent and authorization, request records from Dexter Home Health Agency.  

The RO/AMC should, with the Veteran's assistance obtain all current treatment records of the Veteran relating to treatment of his left leg varicose vein condition and pes planus, as well as any treatment records relating to treatment of the right shoulder/arm.  The Veteran is informed that he may submit medical documentation/statement(s) from his personal physician(s) who are treating him for the claimed conditions and that is responsive to the Board's questions as outlined below.

2.   Make reasonable efforts to have the Veteran examined to determine the current severity of his residuals of varicose veins, ligation and stripping, left leg; and pes planus of the left foot; and to address his claims of service connection for right shoulder and right arm disabilities, claimed as secondary to service-connected disabilities.  

The Veteran is physically unable to attend an examination at the VAMC in St. Louis and the record indicates that the Poplar Bluff VA medical facility does not have an examiner that has sufficient expertise to respond to the medical questions raised in this case.  Therefore, the RO/AMC should determine the feasibility of having an appropriate VA examiner from another facility travel to the Poplar Bluff facility to examine the Veteran; the possibility of having a fee-basis examiner perform the examination at a location close to the Veteran's home; or the possibility of having the Veteran examined at his home as requested by and on the Veteran's behalf.  Documentation as to the RO/AMC's efforts in this regard to have the Veteran examined should be made a part of the record.  The Veteran and his attorney should be notified of the time and place to report for any scheduled examination.  

After a complete review of the claims file, and examination of the Veteran if feasible, a VA examiner is asked to address the questions posed below.  All indicated tests and studies are to be performed.  The claims file and a copy of this remand must be made available to the examiner for review, and a notation to the effect that a claims file review took place should be included in the report.  

A.  Pes Planus 

Indicate whether any of the following are present in the left foot:  

a).  Pronounced marked pronation, extreme tenderness of plantar surface, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved with orthopedic shoes or appliances; 

b).  Severe objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities; 

c).  Moderate weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the foot; or 

d).  mild symptoms relieved by built-up shoe or arch support. 

e).  Indicate whether the Veteran has arthritis of the left foot and/or ankle that is at least as likely as not related to his left foot pes planus.  

B.  Residuals of Varicose Veins, Ligation and Stripping, Left Leg

i.  State whether the Veteran's varicose veins of the left leg are moderately severe, severe, or pronounced in degree.  Also indicate whether there is involvement of deep circulation. 

ii.  Provide the precise diameter of all varicosities in the left leg in centimeters and the exact veins affected by varicosities.  The anatomical location should be identified. 

iii.  Indicate the presence or absence of ulceration, subcutaneous induration, stasis pigmentation, eczema, scarring, discoloration, distortion, sacculation, and edema.  The examiner should also state whether pressure stockings are worn.  Specifically, the examiner should indicate whether there is: 

-intermittent edema or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery. 

-persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema. 

-persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. 

-persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration. 

-persistent ulceration; or massive board-like edema with constant pain at rest. 

iv.  Comment on what, if any, affect the absence of the left saphenous vein (removed in service) has on the overall impairment of the varicose veins in the left leg and how best to assess the Veteran's varicose vein condition in view of this fact. 

C.  Right Arm and Right Shoulder 

i.  Identify all right shoulder and right arm disabilities found to present.  

ii.  Opine whether it is at least as likely as not that the Veteran has a right shoulder and/or right arm disability that is proximately due to, or alternatively, aggravated by, service-connected varicose veins in the left leg, and pes planus of the left foot.  In responding to this opinion, the examiner should assess from a review of the record and examination of the Veteran the likelihood that service-connected disabilities caused the Veteran's left leg to "lock up" resulting in the fall that injured his right arm/shoulder.

Any opinions must be reconciled with all evidence of record to include the Veteran's lay statements as to etiology.

3.  Thereafter, readjudicate the Veteran's appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his attorney an opportunity to respond. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  Thereafter, the case should be returned to the Board for further appellate consideration.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



